                           UNITED STATES DISTRICT COURT
                               DISTRICT OF COLORADO

Criminal Case No. 19-CR-00199-RM

UNITED STATES OF AMERICA,

              Plaintiff,

v.

EMILIO TESTA,
     a/k/a Emilio Harper,
     a/k/a Emilio Ric,
     a/k/a Emilio Riccardo,

              Defendant.


                MOTION FOR TEMPORARY RELEASE OF PROPERTY


       Mr. Emilio Testa, through counsel, Natalie Stricklin, submits this motion for the

temporary release of his passport currently within the custody of the Department of

Homeland Security. In support of his motion, Mr. Testa states the following:

       1.     Mr. Testa is currently released on bond with pretrial supervision. As a

condition of bond, Mr. Testa was required to forfeit his passport. Mr. Testa is an

Australian national.

       2.     Mr. Testa’s passport is currently in the custody of the Department of

Homeland Security. The passport is believed to have been seized during the execution

of a search warrant at Mr. Testa’s Boulder, Colorado, home.

       3.     On June 13, 2019, Mr. Testa pled guilty to one count of sting money

laundering. A sentencing hearing is set for August 22, 2019, at 9:00 a.m.
       4.     Mr. Testa owns two vehicles not currently registered with the State of

Colorado as required under Colorado law. The first is a 1998 Chevy Silverado 1500

pick-up truck, VIN # 1GCEK19R1WR161422, given to Mr. Testa by a friend last year.

This truck was previously registered to Mr. Testa. The second is a 1981 Suzuki

gs850fx motorcycle, VIN # JS1GS71G6B2100621, recently purchased by Mr. Testa for

$200. Title to the motorcycle and registration still needs to be filed with the Colorado

Department of Motor Vehicles.

       5.     Mr. Testa attempted to register both vehicles last month. The DMV

informed Mr. Testa that he needs a current form of identification in order to register the

vehicles.

       6.     The only form of identification Mr. Testa possesses is an expired Colorado

identification card. The DMV will not allow Mr. Testa to register the two vehicles without

a current identification. Mr. Testa’s passport is current.

       7.     Mr. Testa needs to register the vehicles so that he can continue to drive to

work while he remains on bond and so that he can ship the motorcycle to family

members in Australia.

       8.     Mr. Testa is requesting that the Court order temporary release of his

passport so that he can register the two vehicles. Mr. Testa is requesting that he be

allowed to pick up the passport, go to the DMV, and return the passport immediately.

Mr. Testa has no objection to a requirement that an HSI agent or member of the Federal

Public Defender’s Office accompany him to the DMV.




                                             2
       9.     Assistant United States Attorney Hetal Doshi objects to this request citing

concerns regarding Mr. Testa’s status as a foreign national, the fact that he is facing

prison time, and access to financial means to flee.

                                          Respectfully submitted,

                                          VIRGINIA L. GRADY
                                          Federal Public Defender


                                          s/ Natalie G. Stricklin
                                          NATALIE G. STRICKLIN
                                          Assistant Federal Public Defender
                                          633 17th Street, Suite 1000
                                          Denver, CO 80202
                                          Telephone: (303) 294-7002
                                          FAX: (303) 294-1192
                                          Natalie_Stricklin@fd.org
                                          Attorney for Defendant


                              CERTIFICATE OF SERVICE

        I hereby certify that on July 17, 2019, I filed the foregoing Motion for Temporary
Release of Property with the Clerk of Court using the CM/ECF system, which will send
notification of such filing to the following e-mail address:

       Hetal Doshi, Assistant United States Attorney
       E-mail: hetal.doshi@usdoj.gov

        I hereby certify that I have mailed or served the document or paper to the
following participant in the manner (mail, hand-delivery, etc.) indicated next to the
participant’s name:

       Emilio Testa (via U.S. mail)
                                          s/ Natalie G. Stricklin
                                          NATALIE G. STRICKLIN
                                          Assistant Federal Public Defender
                                          633 17th Street, Suite 1000
                                          Denver, CO 80202
                                          Telephone: (303) 294-7002
                                          FAX: (303) 294-1192
                                          Natalie_Stricklin@fd.org
                                          Attorney for Defendant

                                             3
